Name: Commission Implementing Decision (EU) 2018/1020 of 18 July 2018 on the adoption and updating of the list of skills, competences and occupations of the European classification for the purpose of automated matching through the EURES common IT platform (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: labour market;  information and information processing;  documentation
 Date Published: 2018-07-19

 19.7.2018 EN Official Journal of the European Union L 183/17 COMMISSION IMPLEMENTING DECISION (EU) 2018/1020 of 18 July 2018 on the adoption and updating of the list of skills, competences and occupations of the European classification for the purpose of automated matching through the EURES common IT platform (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/589 of the European Parliament and of the Council of 13 April 2016 on a European network of employment services (EURES), workers' access to mobility services and further integration of labour markets, and amending Regulations (EU) No 492/2011 and (EU) No 1296/2013 (1), and in particular Article 19(2) thereof, Whereas: (1) Regulation (EU) 2016/589 establishes a common IT platform to bring together job vacancies, and job applications and CVs (job seeker profiles) in the European Union and make them available to the EURES portal. (2) To enable the matching of job vacancies with job seeker profiles the information must be exchanged according to a uniform system, within the meaning of Article 17 of Regulation (EU) 2016/589, based on common technical standards and formats. (3) To facilitate the exchange of job vacancies and job seeker profiles and to ensure a high quality matching across languages and national contexts, it is necessary to use a detailed multilingual terminology to describe occupations, skills and competences. Such a terminology will serve as a common reference point when exchanging information on candidates or on vacant jobs in transnational job matching and ensures that the meaning of the information is preserved. (4) Article 19 of Regulation (EU) 2016/589 therefore provides for the use of a European classification in order to achieve the level of interoperability that is needed for a high quality matching through the common IT platform. (5) The Commission worked closely with Member States and stakeholders to develop the European Skills, Competences, Qualifications and Occupations classification (ESCO) for that purpose. It established the Member States Working Group on ESCO in order to ensure close cooperation with Member States. It also established the ESCO Maintenance Committee, which provides technical advice on the management, updating, implementation and quality assurance of ESCO. Stakeholders also contributed to the development of ESCO through reference groups and online consultations. (6) The Commission consulted the ESCO Member States Working Group on the ESCO classification and on its translations before deciding to publish the first version of ESCO in all official languages of the European Union on 28 July 2017. (7) The multilingual lists of skills, competences and occupations of the first version of ESCO is therefore appropriate to be adopted as the European classification within the meaning of Article 19 of Regulation (EU) 2016/589. (8) As a minimum requirement, these lists should contain for each occupation, skill or competence, at least one term in each official language of the European Union, a unique identifier (URI), a description and, with regard to the occupations, a mapping to a recent version of the International Standard Classification of Occupations (ISCO). (9) While the European classification needs to provide a stable reference point for the purpose of online multilingual matching for EURES and possibly other job platforms, evolutions in the labour market, in terminology and in matching technology will make it necessary to regularly update it. The procedure for adopting an updated version of the European classification will be based on good cooperation between the Commission and the Member States. (10) The measures provided for in this Decision are in accordance with the opinion of the EURES Committee, HAS ADOPTED THIS DECISION: Article 1 Subject matter, scope and definitions 1. This Decision establishes the list of skills, competences and occupations of the European classification to be used for the operation of the EURES common IT platform as provided for in Article 19 of Regulation (EU) 2016/589 and lays down the procedures to update and review this list. 2. For the purpose of this Decision the following definitions shall apply: (a) Skills and competences consist of: (1) knowledge as the outcome of the assimilation of information through learning, resulting in a body of facts, principles, theories and practices that is related to a field of work or study; (2) skills as the ability to apply knowledge and use know-how to complete tasks and solve problems; (3) competences as the proven ability to use knowledge, skills and personal, social and/or methodological abilities, in work or study situations and in professional and personal development. (b) Occupation means a grouping of jobs involving similar tasks and requiring a similar skills set, whereas a job means a set of tasks and responsibilities executed by one person in a specific work context; (c) List means an enumeration of unique identifiers that are representing occupations or skills and competences, accompanied by metadata; (d) Minor corrections means modifications to the adopted lists of skills, competences and occupations of the European classification to correct errors in translation or spelling and other obvious mistakes that do not modify neither the structure of the classification nor the meaning of the terms or other content. (e) ESCO service platform means the website on which the Commission makes the classification of European Skills, Competences, Qualifications and Occupations available and which is publicly accessible (2). Article 2 Establishment of the list The list of skills, competences and occupations of the European classification referred to in Article 19(2) of Regulation (EU) 2016/589 shall consist of: (a) Occupations published on 28 July 2017 on the ESCO service platform as part of the classification of European Skills, Competences, Qualifications and Occupations. (b) Skills and competences published on 28 July 2017 on the ESCO service platform as part of the classification of European Skills, Competences, Qualifications and Occupations. Article 3 Updating of the list 1. To reflect changes in the labour market, in education and training or in terminology, the Commission shall, together with the Member States, regularly review the need of updating the list of skills, competences and occupations of the European classification to be used for the operation of the EURES Portal. 2. Before proposing to adopt an updated version of the list of occupations and of skills and competences of the European classification referred to in Article 2, by amending or replacing this Decision, the Commission shall consult the Coordination Group for EURES, referred to in Article 14 of Regulation (EU) 2016/589, and the Member States Working Group on ESCO. 3. Minor corrections of the lists shall not be considered as adoptions of new updated versions of the classification. The Commission shall nevertheless inform the Member States through the Coordination Group for EURES and the Member States Working Group on ESCO well in advance, and at least 30 days before it undertakes any such minor correction. Article 4 Publication of the list 1. The European Coordination Office for EURES shall ensure that the list of occupations and of skills and competences of the European classification, and any updated version thereof, is made available online on the ESCO service platform. 2. The European Coordination Office for EURES shall also make available the list to the Member States in a format that facilitates the establishment and updating of the inventory by Member States pursuant to Article 19(3) of Regulation (EU) 2016/589. Article 5 Entry into force This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 18 July 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 107, 22.4.2016, p. 1. (2) http://ec.europa.eu/esco